Citation Nr: 1733750	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  08-28 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a right knee disorder. 

2. Entitlement to service connection for headaches. 

3. Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD). 

4. Entitlement to service connection for a sleep disorder, to include as secondary to acquired psychiatric disorder. 

5. Entitlement to service connection for alcoholism, to include as secondary to acquired psychiatric disorder and headaches. 


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs

WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to April 1989. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in March 2008 and April 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

The Veteran provided testimony before the undersigned Veterans Law Judge (VLJ) in August 2010.  A copy of the transcript is of record. 

The Board previously remanded these claims in July 2011 for additional evidentiary development.

There are multiple appeals currently before the Board that arose at different times.  As such, the appeals have different docket dates.  For efficiency, the Board will adjudicate all appeals over which it has jurisdiction.  See Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006) (holding that 38 U.S.C. § 7107 is not an exclusive set of rules by which the Board must consider and decide cases, but rather was intended "to set broad guidelines for the general order of processing appeals at the Board to ensure fairness, efficiency, and timeliness in consideration and decision of appeals").  The issue of entitlement to a clothing allowance for the 2015 calendar year will be addressed in a separate decision.


FINDING OF FACT

The probative evidence of records is against a finding that the Veteran's right knee disorder, headaches, psychiatric disorder, sleep disorder and alcoholism were incurred in or otherwise the result of his active service.




CONCLUSION OF LAW

The criteria for entitlement to service connection for right knee disorder, headaches, an acquired psychiatric disorder, sleep disorder and alcoholism have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA's duty to notify was satisfied by letters sent in August 2007, November 2007 October 2008 and December 2008.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records, VA and private medical treatment records, and lay statements have been obtained and associated with the claims.  The Veteran was also afforded VA examinations regarding the claims for headaches and an acquired psychiatric disorder.  Further, as requested by the July 2011 Board remand, additional VA and Social Security Administration (SSA) medical treatment records were obtained.  In addition, the Veteran had VA examinations regarding his claims for right knee and acquired psychiatric disorders.  The Board finds that the examinations were adequate because they were factually informed, medically competent, and responsive to these issues. 38 C.F.R. § 4.2 (2016).  The Board finds that there was substantial compliance with the July 2011 remand requests.  Dyment v. West, 13 Vet. App. 141 (1999).

As already mentioned above, the Veteran testified at a Travel Board hearing in August 2010.  The hearing was adequate as the undersigned VLJ explained the issues and identified possible sources of evidence that may have been overlooked. 38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II. Service Connection

Service connection may be established for a disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303, 3.304 (2016).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2016).

Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2012); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Evidence of continuity of symptomatology from the time of service to the present is required where the chronicity of a condition manifested during service either has not been established or is legitimately questionable.  38 C.F.R. § 3.303(b) (2016). Linking the currently-claimed condition to service is only available if the condition being claimed is one of those specifically identified in 38 C.F.R. § 3.309(a) as chronic.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board also notes that with respect to claims filed after October 31, 1990, service connection may not be granted for substance abuse on the basis of service incurrence or aggravation.  38 U.S.C.A. §§ 105, 1131; 38 C.F.R. § 3.301(a); VAOPGCPREC 2-98.  However, the law does not preclude a veteran from receiving compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

In order to establish entitlement to service connection a secondary basis, there must be (1) evidence confirming the Veteran has the claimed disability; (2) evidence of a service-connected disability; and (3) evidence establishing a causation between the service-connected disability and the claimed disability.  Depending on the specific condition being claimed, medical evidence is generally, though not always, required to associate the condition being claimed with a service-connected disability.  Wallin v. West, 11 Vet. App. 509 (1998); Velez v. West, 11 Vet. App. 148 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

Unfortunately, after careful consideration of the evidence of record and the pertinent statues and regulations, the Board finds that service connection for a right knee disorder, headaches, an acquired psychiatric disorder, sleep disorder and alcoholism is not warranted.

The Veteran contends that he developed headaches as a result of injuries sustained from an in-service assault.  His STRs confirm that he was treated for head and facial trauma following an assault in November 1987.  Specifically, it was noted that he was trying to get a cab, got into a verbal altercation, and was hit with something. There was no loss of consciousness.  The treatment received for these injuries are documented in the service records, to include the fact that a radiological consultation was conducted to rule-out cervical spine and/or skull fracture.  No significant abnormality was seen.  His STRs are otherwise unremarkable for any treatment, complaints, symptoms or diagnosis of headaches or any other head injury during service.

Post-service medical treatment records show a diagnosis of headaches.  Accordingly, the Veteran was provided a VA examination in November 2008.  At that time, he denied any facial or sinus problems from the injury.  Instead, the Veteran described tension-type headaches.  The examiner observed that the Veteran first complained of headaches in 2004.  He, therefore, opined that the currently diagnosed headaches were unrelated to the remote head injury as the records did not demonstrate persistent, headache-related problems.  The examiner explained that usually post-traumatic headaches are noted to occur shortly following the injury.  He commented that, in this case, the Veteran described tension-type headaches of recent onset so they could not be related to his active military service.

However, the Veteran testified at his August 2010 hearing that he recently had an MRI done at a VA medical facility, and that the clinicians related his headaches to the in-service head injury at that time.  See Transcript p. 10.  Resultantly, the Board remanded this claim to obtain this outstanding VA medical treatment record.  A review of the record shows that it was obtained in February 2017.  A June 2010 MRI revealed mild diffuse cerebral volume loss, but no evidence of acute intracranial process or Wernicke's encephalopathy.  The clinician, however, commented that the study was limited due to motion artifact on many sequences.  An August 2010 MRI, however, showed normal pre and post contrast of the brain were normal.  More recently, in December 2016, a noncontrast MRI of the brain was normal.  In addition, the MRA of the head was normal and there was no finding of intracranial vascular occlusion or narrowing.  There was also no evidence of an aneurysm.  The conclusion reached by the clinician was that the MRI of the brain was normal.

With respect to the right knee disorder, the Veteran testified that he injured his right knee playing basketball during service, and provided details as to the circumstances thereof.  See February 2010 Transcript p. 30-31; August 2010 Transcript p. 27-29. He also indicated at the February 2010 hearing that the right knee was struck with the spade of a Howitzer.  See Transcript p. 29-30.  His STRs reflect an in-service basketball-related injury in July 1988, but to the left thigh not right knee.  Nonetheless, the Board remanded this claim to afford the Veteran a VA examination to determine the nature and etiology of the Veteran's claimed right knee disorder.  

To this end, the Veteran had a VA examination in October 2016.  The examiner diagnosed the Veteran with degenerative joint disease (DJD) of the right knee, but opined it was less likely than not the claimed knee condition was related to service or to injury (basketball game/work) during service.  He observed that there was no evidence of chronic knee problems during or shortly following exit from service.  Moreover, the examiner stated that medical evidence showed that the Veteran had knee related complaints in 2002 and 2007.  He observed that an orthopedic consult noted that the Veteran had right knee problems of a one year duration.  He commented that this was long after exit from service and, therefore, there was no nexus to link to service.  The examiner further stated that the Veteran's STRs failed to demonstrate that there were any knee complaints at time of the basketball injury, which is evidence against injury at that time (i.e., comment on knees noted at the time of thigh injury without suggestion of acute injury to knees). Instead, the examiner concluded that the nature and etiology of the Veteran's right knee disorder was more likely due to aging.

The Board also notes that the Veteran testified that he had insomnia and depression while on active duty and indicated that it developed due to being separated from his family.  He also indicated that he started drinking during service, at least in part, to deal with his depression.  In addition, he testified at the August 2010 hearing that he started drinking due to his headaches.  See Transcript p. 6.  Of record is an April 2010 VA examination.  The examiner opined that there was not sufficient evidence to warrant a diagnosis of PTSD.  Moreover, he stated that he did not find sufficient evidence to believe the Veteran's depression had begun at any point prior to 2002.  The examiner further commented that he did not find evidence of a post-military stressor to account for the PTSD symptoms.  He noted the Veteran's reports of alcohol use on a daily basis.  The examiner concluded that the only psychiatric disorder found on examination was alcohol abuse.  He, however, did not specifically address whether the current acquired psychiatric disorder was etiologically related to service so the Board remanded these issues for another VA examination.

Accordingly, the Veteran had another VA examination in October 2016.  The examiner diagnosed the Veteran with other specified depressive disorder, severe obstructive sleep apnea hypopnea and severe alcohol use disorder, but opined that they were all less likely than not etiologically related to military service.  She observed that the Veteran's STRs were silent with regard to complaints of, or treatment for, depression or sleep difficulties.  The examiner commented that the Veteran's first mental health/substance abuse treatment was in 2002, 13 years after discharge from the military.  Therefore, she concluded that the Veteran's psychiatric disorder, sleep disorder and alcohol use disorder were not etiologically related to active duty.

Unfortunately, in this case, the Board is unable to attribute the post-service development of the Veteran's disabilities to his military service.  While the Veteran asserts that these disabilities are indeed related to his service, the Board notes that the Veteran is not a medical professional, and therefore, his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Although the Board recognizes the sincerity of the arguments advanced by the Veteran in this case, his contentions regarding the etiology of his claimed disabilities are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  Further, he has not submitted any medical evidence linking his disabilities to active service.  Instead, medical opinions were obtained regarding the etiologies of these disabilities and they were unable to attribute the post-service development of the Veteran's disabilities to his military service.  Moreover, since service connection for headaches and an acquired psychiatric disorder have been denied, the claim for alcoholism as secondary to these disabilities must also be denied.  

Therefore, the Board finds that a preponderance of the evidence is against service connection for right knee disorder, headaches, an acquired psychiatric disorder, sleep disorder and alcoholism.  The Board is grateful to the Veteran for his honorable service, and regrets that it cannot render a favorable decision in this matter.  The preponderance of the evidence is against the Veteran's claims.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for right knee disorder, headaches, an acquired psychiatric disorder, sleep disorder and alcoholism is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a right knee disorder is denied. 

Entitlement to service connection for headaches is denied. 

Entitlement to service connection for an acquired psychiatric disorder other than PTSD is denied. 

Entitlement to service connection for a sleep disorder, to include as secondary to acquired psychiatric disorder, is denied. 

Entitlement to service connection for alcoholism, to include as secondary to acquired psychiatric disorder and headaches, is denied. 




____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


